An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAoA

(0) 1947A W~.,.»

 

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

CARLos MIGUEL CHACoN, N@. 63331
Appellant,
VS. 
THE sTATE oF NEVADA, F l L § 
Respondent. -

SEP l 7 2013

iE K. LIN‘DEMAN
F C U

ORDE'R DISMISSING APPE'AL

This is an appeal from an order of the district court “Denying
Defendant’s `Pro Per l\/[otion to Appoint Counsel on Direct Appeal,” and
"Denying Defendant’s Pro Per Accused l\/Iotion to Dismiss for Lack of
Subject l\/latter Jurisdiction." Eighth Judicial District $Court, Clark
County; Stefany l\/Iiley, Judge.

We lack jurisdiction because no statute or court rule provides
for an appeal from the aforementioned order, C'astillo z). State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990), therefore we

 

Douglas l

Saitta

cc: Hon. Stefany l\/liley, District Judge

Carlos l\/Iiguel Chacon

Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

lz~zi#lc@/